TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 20, 2013



                                      NO. 03-11-00791-CV



                                   Juan Enriquez, Appellant

                                                 v.

      Brad Livingston, in his Official Capacity as the Executive Director of the Texas
      Department of Criminal Justice; Rick Thaler; John Rupert; Brian Tucker; and
                                David Langston, Appellees


         APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
         REVERSED AND REMANDED ON MOTION FOR REHEARING --
                   OPINION BY CHIEF JUSTICE JONES;
              DISSENTING OPINION BY JUSTICE PEMBERTON


THIS DAY came on to be submitted to the Court appellees motion for rehearing, and the Court

having fully considered same; and being of the opinion that same should be overruled. IT IS

THE OPINION of this Court that there was error in the trial court’s judgment:                IT IS

THEREFORE considered, adjudged and ordered that the appellees’ motion for rehearing is

overruled; and that the opinion and judgment of this court, dated November 8, 2012, are

withdrawn; and this opinion and judgment are substituted in their places; and that the judgment

of the trial court is reversed, and the cause is remanded to the trial court for further proceedings

in accordance with this Court’s opinion. It is FURTHER ordered that the appellees pay all costs
relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.




                                                 2